[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                 MARCH 16, 2007
                                 No. 06-13240                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                    D. C. Docket No. 03-00048-CR-1-SPM-AK

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                       versus

OMAR GARCIA VAZQUEZ-CASARES,
a.k.a. 103M19-03,
                                                          Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                 (March 16, 2007)

Before DUBINA, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      Omar Garcia Vazquez-Casares appeals his 211-month sentence for

conspiracy to distribute and possess with intent to distribute more than 50 grams of
methamphetamine and more than 500 grams of a mixture and substance containing

methamphetamine. Vazquez-Casares argues that the district court clearly erred in

imposing a two-level leadership-role enhancement under U.S.S.G. § 3B1.1(c).

Vazquez-Casares contends that the district clearly erred in finding a government

witness’s testimony supporting the enhancement as credible,1 and that moreover,

with or without this witness, the evidence was insufficient to support the

enhancement. Vazquez-Casares also argues that the district court imposed an

unreasonable sentence because it failed to consider properly the factors under 18

U.S.C. § 3553(a).

       Section 3B1.1(c) of the Sentencing Guidelines allows the district court to

increase a defendant’s base offense level by two levels if he was “an organizer,

leader, manager, or supervisor in any criminal activity . . . .” U.S.S.G. § 3B1.1(c).

In this case, the district court did not clearly err by imposing the Section 3B1.1(c)

enhancement, because the evidence supports that Vazquez-Casares asserted control

and influence over a co-conspirator and recruited and arranged for the co-

conspirator to deliver drugs for him. See United States v. Ramirez, 426 F.3d 1344,

1355 (11th Cir. 2005) (discussing standard of review and factors a district court


       1
          Because Vazquez-Casares has not presented sufficient evidence to overcome the great
deference we afford the credibility determinations by the trier-of-fact, we do not find that the
district court erred in concluding that the government witness’s testimony was credible. See
United States v. McPhee, 336 F.3d 1269, 1275 (11th Cir. 2003).

                                                2
may consider in imposing this enhancement).

       We also conclude that the district court imposed a reasonable sentence. The

court specifically considered Vazquez-Casares’s argument for a sentence below his

applicable guideline range based on his personal history and the nature of the

offense. 18 U.S.C. § 3553(a)(1). Furthermore, the court considered the available

sentences and consulted the Guidelines, which it noted were advisory. 18 U.S.C.

§ 3553(a)(3) and (4). The court sentenced Vazquez-Casares within the applicable

guideline range, which carries an expectation of reasonableness. United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005). Although the court did not discuss all

the factors listed in Section 3553(a), sentencing courts are not required to

specifically mention each factor. United States v. Scott, 426 F.3d 1324, 1329 (11th

Cir. 2005). Accordingly, because the district court considered the § 3553(a)

factors and Vazquez-Casares’s arguments, we conclude that his sentence was

reasonable.2

       AFFIRMED.




       2
          Vazquez-Casares also argues that the district court violated his Sixth Amendment rights
when it sentenced him based on a quantity of drugs that was greater than the amount found by
the jury. However, there was no constitutional error in the district court’s use of extra-verdict
enhancements because it applied the guidelines as advisory. United States v. Chau, 426 F.3d
1318, 1323-24 (11th Cir. 2005).

                                                3